DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of instant application# 17/686,153
Claims of U.S. Patent# 11,302,113
1. A method in an electronic device, the method comprising: receiving fingerprint data with a fingerprint sensor; authenticating the fingerprint data with one or more processors; selecting between a first display of the electronic device and a second display of the electronic device as a function of a geometric form factor of the electronic device; and unlocking the selected display in response to authenticating the fingerprint data.
1. A method in an electronic device, the method comprising: detecting a geometric form factor of the electronic device with one or more sensors; receiving fingerprint data with a fingerprint sensor situated beneath a first display of the electronic device; authenticating an authorized user of the electronic device using the fingerprint data with one or more processors; selecting between the first display of the electronic device and a second display of the electronic device as a function of the geometric form factor; and unlocking the selected display in response to authenticating the authorized user of the electronic device.
2. The method of claim 1, wherein the fingerprint sensor is situated beneath the first display of the electronic device.
1. A method in an electronic device, the method comprising: detecting a geometric form factor of the electronic device with one or more sensors; receiving fingerprint data with a fingerprint sensor situated beneath a first display of the electronic device; authenticating an authorized user of the electronic device using the fingerprint data with one or more processors; selecting between the first display of the electronic device and a second display of the electronic device as a function of the geometric form factor; and unlocking the selected display in response to authenticating the authorized user of the electronic device.
3. The method of claim 2, further comprising detecting, with the first display, touch input missing an area of the first display collocated with the fingerprint sensor and presenting on the second display, with the one or more processors, redirection indicia.
7. The method of claim 5, further comprising detecting, with the first display, touch input missing an area of the first display collocated with the fingerprint sensor when the first device housing and the second device housing are in the axially displaced open position and presenting on the second display, with the one or more processors, redirection indicia directing the touch input toward the area of the first display collocated with the fingerprint sensor.
4. The method of claim 3, the redirection indicia directing the touch input toward the area of the first display collocated with the fingerprint sensor.
7. The method of claim 5, further comprising detecting, with the first display, touch input missing an area of the first display collocated with the fingerprint sensor when the first device housing and the second device housing are in the axially displaced open position and presenting on the second display, with the one or more processors, redirection indicia directing the touch input toward the area of the first display collocated with the fingerprint sensor.
5. The method of claim 1, wherein the first display is exposed in all geometric form factors of the electronic device.
2. The method of claim 1, wherein the first display is exposed in all geometric form factors of the electronic device and the second display is concealed in at least one geometric form factor of the electronic device.
6. The method of claim 1, wherein the second display is concealed in at least one geometric form factor of the electronic device.
2. The method of claim 1, wherein the first display is exposed in all geometric form factors of the electronic device and the second display is concealed in at least one geometric form factor of the electronic device.
7. The method of claim 1, the selecting between the first display of the electronic device and the second display of the electronic device comprising selecting the first display when the geometric form factor comprises a closed position.
3. The method of claim 2, the electronic device comprising a first device housing that is pivotable relative to a second device housing between a closed position and an axially displaced open position, wherein the selecting between the first display of the electronic device and the second display of the electronic device comprises selecting the first display when the first device housing and the second device housing are pivoted to the closed position.
8. The method of claim 1, wherein the unlocking the selected display comprises unlocking the first display without unlocking the second display.
4. The method of claim 3, wherein the unlocking the selected display comprises unlocking the first display without unlocking the second display.
9. The method of claim 1, the selecting between the first display of the electronic device and the second display of the electronic device comprising selecting the second display when the geometric form factor comprises an axially displaced open position.
5. The method of claim 2, the electronic device comprising a first device housing that is pivotable relative to a second device housing between a closed position and an axially displaced open position, wherein the selecting between the first display of the electronic device and the second display of the electronic device comprises selecting the second display when the first device housing and the second device housing are pivoted to the axially displaced open position.
10. The method of claim 1, wherein the authenticating the fingerprint data comprises comparing the fingerprint data with a forefinger fingerprint data reference file stored in a memory of the electronic device.
11. The method of claim 5, wherein the authenticating the authorized user of the electronic device comprises comparing the fingerprint data with a forefinger fingerprint data reference file stored in a memory of the electronic device before comparing the fingerprint data to any other fingerprint reference data files stored in the memory whenever the first device housing and the second device housing are in the axially displaced open position.
11. The method of claim 10, wherein the comparing of the fingerprint data with the forefinger fingerprint data reference file occurs before comparing the fingerprint data to any other fingerprint reference data files stored in the memory.
11. The method of claim 5, wherein the authenticating the authorized user of the electronic device comprises comparing the fingerprint data with a forefinger fingerprint data reference file stored in a memory of the electronic device before comparing the fingerprint data to any other fingerprint reference data files stored in the memory whenever the first device housing and the second device housing are in the axially displaced open position.
12. An electronic device, comprising: a first display that is exposed when the electronic device is in either a closed position or an axially displaced open position; a fingerprint sensor; a second display that is concealed when the electronic device is in the closed position and revealed when the electronic device is in the axially displaced open position; and one or more processors unlocking the second display when the fingerprint sensor receives fingerprint data authenticating a user of the electronic device while the electronic device is in the axially displaced open position.
12. An electronic device, comprising: a first device housing that is pivotable relative to a second device housing between a closed position and an axially displaced open position; a first display that is coupled to the first device housing, wherein the first display is exposed both when the first device housing and the second device housing are in the closed position and when the first device housing and the second device housing are in the axially displaced open position; a fingerprint sensor situated beneath the first display; a second display that is coupled to the first device housing, the second display being concealed when the first device housing and the second device housing are in the closed position and revealed when the first device housing pivots relative to the second device housing to the axially displaced open position; and one or more processors unlocking the second display when the fingerprint sensor situated beneath the first display receives fingerprint data authenticating an authorized user of the electronic device while the first device housing and the second device housing are in the axially displaced open position.
13. The electronic device of claim 12, the one or more processors unlocking the first display when the fingerprint sensor receives the fingerprint data authenticating the user of the electronic device while the electronic device is in the closed position.
13. The electronic device of claim 12, the one or more processors unlocking the first display when the first device housing and the second device housing are in the closed position and the fingerprint sensor situated beneath the first display receives the fingerprint data authenticating the authorized user of the electronic device.
14. The electronic device of claim 12, the one or more processors presenting redirection indicia on the second display when the fingerprint data misses the fingerprint sensor.
14. The electronic device of claim 12, the one or more processors presenting redirection indicia on the second display when the first display receives touch input missing an area of the first display collocated with the fingerprint sensor while the first device housing and the second device housing are in the axially displaced open position.
15. The electronic device of claim 14, further comprising an imager, wherein the redirection indicia comprises one or more images captured by the imager.
15. The electronic device of claim 14, further comprising an imager coupled to a major face of the first device housing to which the first display is coupled, wherein the redirection indicia comprises one or more images captured by the imager.
16. The electronic device of claim 12, further comprising a memory operable with the one or more processors and storing a plurality of fingerprint reference data files comprising at least a forefinger fingerprint reference data file and a thumb fingerprint reference data file.
16. The electronic device of claim 12, further comprising a memory operable with the one or more processors and storing a plurality of fingerprint reference data files, the one or more processors unlocking the second display when the fingerprint data substantially matches a forefinger fingerprint reference data file when the fingerprint sensor situated beneath the first display receives the fingerprint data while the first device housing and the second device housing are in the axially displaced open position.
17. A method in an electronic device, the method comprising: detecting a first device housing of the electronic device pivoting relative to a second device housing of the electronic device from a closed position to an axially displaced open position; receiving, while the electronic device is in the axially displaced open position, fingerprint data with a fingerprint sensor collocated with a first display of the electronic device; authenticating the fingerprint data with one or more processors; and unlocking, while the electronic device is in the axially displaced open position, a second display of the electronic device in response to authenticating the fingerprint data.
17. A method in an electronic device, the method comprising: detecting a locked state of the electronic device with one or more processors; detecting a first device housing of the electronic device pivoting relative to a second device housing of the electronic device from a closed position to an axially displaced open position; receiving, while the electronic device is in the axially displaced open position, fingerprint data with a fingerprint sensor situated beneath a first display of the electronic device that is exposed when the electronic device is in the closed position; authenticating an authorized user of the electronic device using the fingerprint data with the one or more processors; and unlocking, while the electronic device is in the axially displaced open position, a second display that is revealed when the first device housing pivots relative to the second device housing from the closed position to the axially displaced open position in response to authenticating the authorized user of the electronic device.
18. The method of claim 17, wherein the first display of the electronic device is exposed when the electronic device is in the closed position.
17. A method in an electronic device, the method comprising: detecting a locked state of the electronic device with one or more processors; detecting a first device housing of the electronic device pivoting relative to a second device housing of the electronic device from a closed position to an axially displaced open position; receiving, while the electronic device is in the axially displaced open position, fingerprint data with a fingerprint sensor situated beneath a first display of the electronic device that is exposed when the electronic device is in the closed position; authenticating an authorized user of the electronic device using the fingerprint data with the one or more processors; and unlocking, while the electronic device is in the axially displaced open position, a second display that is revealed when the first device housing pivots relative to the second device housing from the closed position to the axially displaced open position in response to authenticating the authorized user of the electronic device.
19. The method of claim 17, wherein the second display is revealed when the first device housing pivots relative to the second device housing from the closed position to the axially displaced open position.
17. A method in an electronic device, the method comprising: detecting a locked state of the electronic device with one or more processors; detecting a first device housing of the electronic device pivoting relative to a second device housing of the electronic device from a closed position to an axially displaced open position; receiving, while the electronic device is in the axially displaced open position, fingerprint data with a fingerprint sensor situated beneath a first display of the electronic device that is exposed when the electronic device is in the closed position; authenticating an authorized user of the electronic device using the fingerprint data with the one or more processors; and unlocking, while the electronic device is in the axially displaced open position, a second display that is revealed when the first device housing pivots relative to the second device housing from the closed position to the axially displaced open position in response to authenticating the authorized user of the electronic device.
20. The method of claim 17, wherein the fingerprint sensor is situated beneath the first display.
17. A method in an electronic device, the method comprising: detecting a locked state of the electronic device with one or more processors; detecting a first device housing of the electronic device pivoting relative to a second device housing of the electronic device from a closed position to an axially displaced open position; receiving, while the electronic device is in the axially displaced open position, fingerprint data with a fingerprint sensor situated beneath a first display of the electronic device that is exposed when the electronic device is in the closed position; authenticating an authorized user of the electronic device using the fingerprint data with the one or more processors; and unlocking, while the electronic device is in the axially displaced open position, a second display that is revealed when the first device housing pivots relative to the second device housing from the closed position to the axially displaced open position in response to authenticating the authorized user of the electronic device.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 7, 11-17 of U.S. Patent No. 11,302,113. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 2, of instant application is anticipated by claim 1 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 3, of instant application is anticipated by claim 7 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 4, of instant application is anticipated by claim 7 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 5, of instant application is anticipated by claim 2 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 6, of instant application is anticipated by claim 2 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 7, of instant application is anticipated by claim 3 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 8, of instant application is similar in scope to claim 4 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 9, of instant application is anticipated by claim 5 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 10, of instant application is anticipated by claim 11 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 11, of instant application is anticipated by claim 11 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 12, of instant application is anticipated by claim 12 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 13, of instant application is anticipated by claim 13 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 14, of instant application is anticipated by claim 14 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 15, of instant application is anticipated by claim 15 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 16, of instant application is anticipated by claim 16 of U.S. Patent# 11,302,113 as shown in the claim comparison table above; except for a thumb fingerprint reference data file; as claimed. It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the memory to include a thumb fingerprint reference data file such that the user can also unlock the display when using thumb fingerprint; in order to yield predictable results. Regarding claim 17, of instant application is anticipated by claim 17 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 18, of instant application is anticipated by claim 17 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 19, of instant application is anticipated by claim 17 of U.S. Patent# 11,302,113 as shown in the claim comparison table above. Regarding claim 20, of instant application is anticipated by claim 17 of U.S. Patent# 11,302,113 as shown in the claim comparison table above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willis et al. (2017/0017783) teaches an electronic device comprises a biometric authentication sensor, a grip detection sensor, and an authentication circuit coupled to the biometric authentication sensor and grip detection sensor. The biometric authentication sensor is configured to receive a biometric input sample. The grip detection sensor is configured to identify an orientation of a hand of a user relative to the biometric authentication sensor. The authentication circuit determines a priority of a plurality of biometric templates based on the orientation and authenticates the biometric input sample based on the priority of the plurality of biometric templates. 
Zhang (2021/0368037) teaches a method and a device for activating an operating system of a mobile terminal. The method includes steps of: activating, when a gravity sensor provided on a first display screen of the mobile terminal is in a first state, a first operating system of the mobile terminal corresponding to a first display screen to illuminate the first display screen; activating, when the gravity sensor is in a second state, a second operating system of the mobile terminal corresponding to a second display screen to illuminate the second display screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623